               Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 1 of 33




                                       EXHIBIT A

                                   (Purchase Agreement)




DOCS_LA:334323.4 76136/002
             Case 20-12456-JTD            Doc 722-2       Filed 12/14/20       Page 2 of 33




                               PURCHASE AND SALE AGREEMENT


                                     MARYVILLE,TN -RT# 4045

        THIS PURCHASE AND SALE AGREEMENT(this"Agreement")is made and entered into as
ofpccgfA^         a.2020(the "Effective Date") by and between RUBY TUESDAY,INC., a Georgia
corporation ("Seller") and MASSEY PROPERTIES, LLC, a Tennessee limited liability company
("Purchaser"). (Seller and Purchaser are referred to herein sometimes as a"party"or the "parties").

                                             RECITALS:


         A.      Seller is the owner of that certain real property (the "Land")located at 333 E. Broadway
Avenue,Maryville,Tennessee and E. Harper Avenue,Maryville,Tennessee,as more particularly described
in Exhibit "A" attached hereto and incorporated herein by reference, together with all improvements
located upon the Land, including, but not limited to, any buildings, improvements, fixtures and parking
facilities which may be erected upon the Land (the "Improvements", and, together with the Land, the
"Property"); provided, however, that, prior to end of the Post Closing Occupancy Period (as defined in
Section 1 below), Seller may, but shall not be obligated to, remove machinery, equipment, furniture,
furnishings, supplies, materials and other tangible personal property owned by Seller and located at the
Land ("FF&E")and such shall be excluded from the sale and the Improvements and the Property. Should
Seller not remove any FF&E then Seller shall not have any further obligations with respect thereto.

       B.       Purchaser desires to purchase the Property from Seller, and Seller is willing to sell the
Property to Purchaser, based the terms contained in this Agreement.

        NOW THEREFORE, in consideration of the mutual covenants hereinafter stated and for other
good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows;

 1.     Transaction. In accordance with and subject to the terms and conditions of this Agreement, the
following shall occur contemporaneously at Closing(as defined in Section 8fa) below):(a) Seller shall sell
and convey to Purchaser, and Purchaser shall purchase and accept from Seller, the Property; and (b)
Purchaser shall allow Seller to occupy that portion of the Property not otherwise leased to Renasant Bank
(the"Temporary Occupancy Space")for a period ofup to six(6)months following the Closing(the"Post
Closing Occupancy Period") pursuant to the Post-Closing Occupancy Agreement (as defined in Section
4 below).

2.      Purchase Price. The purchase price for the Property shall be TWO MILLION SIX HUNDRED
THOUSAND AND NO/100 DOLLARS($2,600,000.00)(the"Purchase Price"), to be paid at Closing by
wire transfer of immediately available funds to Seller, subject to prorations, adjustments and credits as
specified in this Agreement.

3.      Earnest Monev. Within three(3)Business Days(as defined in Section 23(h) below)following the
Effective Date, Purchaser shall deposit with Tennessee Valley Title - Knoxville(sometimes referred to as
"Escrow Agent" or "Title Company") the sum of TWENTY-FIVE THOUSAND and No/100 Dollars
($25,000.00) as earnest money (the "Earnest Money")to be held in escrow pursuant to the terms of this
Agreement. Immediately upon deposit, the Earnest Money shall be deemed non-refundable, except as
specifically provided herein (including in the event of an uncured Seller default or failure of a condition
precedent to Closing benefitting Purchaser). Except as specifically provided herein, all interest and other
income earned on the Earnest Money,if any, shall be disbursed in the same manner as the Earnest Money.
Notwithstanding anything to the contrary contained in this Agreement, if Purchaser is entitled to a return
ofthe Eamest Money under this Agreement,then Escrow Agent shall deliver ONE HUNDRED and No/100
Dollars ($100.00) of the Eamest Money to Seller, as good and sufficient independent consideration for
entering into this Agreement, and the balance ofthe Eamest Money to Purchaser.

                                                     1
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 3 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 4 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 5 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 6 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 7 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 8 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 9 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 10 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 11 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 12 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 13 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 14 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 15 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 16 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 17 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 18 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 19 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 20 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 21 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 22 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 23 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 24 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 25 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 26 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 27 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 28 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 29 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 30 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 31 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 32 of 33
Case 20-12456-JTD   Doc 722-2   Filed 12/14/20   Page 33 of 33
